                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


DARRYL BERNARD KING,

                     Plaintiff,

v.                                                      Case No: 6:19-cv-853-Orl-40GJK

SAILORMEN, INC. and THE ZENITH,

                     Defendants.
                                          /

                                          ORDER

       This cause is before the Court on Plaintiff's Application to Proceed in District Court

Without Prepaying Fees or Costs (Doc. 2) filed on May 3, 2019. The United States

Magistrate Judge has submitted a report recommending that the motion be denied.

       After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.     The Report and Recommendation filed May 10, 2019 (Doc. 6), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.     The Application to Proceed in District Court Without Prepaying Fees or

Costs (Doc. 2) is DENIED.

       3.     The case is DISMISSED without prejudice. Plaintiff may file an amended

complaint on or before June 12, 2019, along with a renewed motion to proceed in forma

pauperis. Failure to file an amended complaint by June 12, 2019, will result in dismissal

of this case without further notice.
      DONE AND ORDERED in Orlando, Florida on May 22, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
